Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claims 1 - 12 are not renumbered
Claims 14 - 15 have been renumbered as claims 13 - 14 respectively
Claim 13 has been renumbered as claim 15
Claims 16 - 17 are not renumbered

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/25/2021, with respect to claims 1, 12, 13 have been fully considered and are persuasive.  The rejections of claims 1, 12, 13 have been withdrawn. 

Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 8/25/2021, page 8, 2nd paragraph), the prior art of record, including Maeda fail to teach or suggest:
“a controller connected to the receiver and configured to determine, on the basis of the received geographical positions, whether a subset of ITS stations in said set meets a predetermined criterion of mutual proximity;” 

Claims 1 - 17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632